



Exhibit 10.02


STATE AUTO FINANCIAL CORPORATION


OUTSIDE DIRECTORS RESTRICTED SHARE UNIT PLAN
Background Information
The directors and shareholders of State Auto Financial Corporation, an Ohio
corporation (the “Company”), desire to adopt a renewed version of the Company’s
Outside Directors Restricted Share Unit Plan (the “Plan”) in order to continue
to align and strengthen the interests of Outside Directors with the interests of
the Company’s shareholders. The Company originally adopted an Outside Directors
Restricted Share Unit Plan, subject to shareholder approval, on May 11, 2005,
which such plan expired on May 31, 2015.
The Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
applicable to the same. To the extent inconsistent with Code Section 409A or
regulations issued thereunder, this Plan shall be amended to conform to such
requirements within applicable time limitations established by the IRS.
DEFINITIONS AND GENERAL PROVISIONS
Definitions. For purposes of the Plan, the following terms shall be defined as
set forth below. Other capitalized terms used in the Plan shall be defined as
set forth in the Plan.
Account. The bookkeeping account described in Section 3.2 under which benefits
and earnings are credited on behalf of a Participant.
Administrative Committee. The Compensation Committee of the Board or such other
individuals designated by the Compensation Committee, in its discretion, to
oversee the administration of the Plan. Such designees, if any, may include
employees of the Company and shall be the Plan’s “Administrator”.
Award. An award of Restricted Share Units under the Plan.
Beneficiary. The person(s) (including a trust) entitled to receive any
distribution hereunder upon the death of a Participant. The Beneficiary for
benefits payable under this Plan shall be the beneficiary designated by the
Participant in accordance with procedures established by the Administrator as of
the Participant’s date of death, or, in the absence of any such designation, the
Participant’s estate.
Board. The Board of Directors of the Company.
(f)
Common Shares. The common shares, without par value, of the Company.

(g)
Disability. Permanent and total disability as defined in Code Section 22(e)(3).

(h)
Distribution Options. An immediate, single lump sum payment, or annual
installment payments over a period of five (5) or ten (10) years. In the absence
of an election by the Participant, the default shall be an immediate single lump
sum.

(i)
Form of Payment Options. The form of payment of distributions of Restricted
Share Units, which shall be either in cash or Common Shares.

(j)
Outside Director. Any non-employee member of the Board of Directors of the
Company.

(k)
Participant. Any Outside Director who meets the eligibility requirements for
participation in the Plan as set forth in Article II and who receives an Award
under the Plan.

(l)
Plan Year. The fiscal year of the Plan, which is the twelve (12) consecutive
month period beginning January 1 and ending December 31; provided, however, the
first Plan Year shall begin on the Effective Date (as defined in Section 8.9)
and end on December 31, 2016.






--------------------------------------------------------------------------------





(m)
Payment Processing Date. The dates of March 31, June 30, September 30, or
December 31 of each Plan Year.

General Provisions. The masculine wherever used herein shall include the
feminine; singular and plural forms are interchangeable. Certain terms of more
limited application have been defined in the provisions to which they are
principally applicable. The division of the Plan into Articles and Sections with
captions is for convenience only and is not to be taken as limiting or extending
the meaning of any of its provisions.
ELIGIBILITY AND PARTICIPATION
General Eligibility Conditions. All Outside Directors are eligible to receive
Awards under the Plan. However, in order to receive a benefit under the Plan, a
Participant must meet the requirements of Sections 2.2 and 2.3.
Specific Conditions for Active Participation. To participate actively in the
Plan, a Participant must execute or acknowledge a Restricted Share Unit
Agreement (“Agreement”) as described in Section 3.3 and comply with such other
procedures as may be established by the Administrator from time to time. A
Participant’s Agreement shall be maintained by the Administrator, on behalf of
the Administrative Committee, and must be executed, acknowledged, and filed as
of the date of grant or at such other time as may be required by regulations
issued under Code Section 409A.
Termination of Participation. Once an Outside Director becomes a Participant,
such individual shall continue to be a Participant until such individual (a)
ceases to qualify as an Outside Director, and (b) ceases to have any vested
interest in the Plan (as a result of distributions made to such Participant or
his Beneficiary, if applicable, or otherwise).
RESTRICTED SHARE UNITS
Awards of Restricted Share Units. Promptly following each annual meeting of the
shareholders of the Company on and after the Effective Date, each Outside
Director shall be automatically granted an Award of restricted share units
(“Restricted Share Units”), in such number as determined by the Administrative
Committee in accordance with Section 6.2, for prospective service to be
rendered. Except for the elections which may be made by each Participant as
provided in the Plan, the terms of each annual Award of Restricted Share Units
shall be the same with respect to each Participant. In addition, an Outside
Director elected or appointed to the Board other than in connection with an
annual meeting of shareholders shall be granted, at the time of such election or
appointment, an Award of Restricted Share Units equal to the number of
Restricted Share Units that was granted to each Outside Director following the
preceding annual meeting of shareholders, prorated based upon the number of
anticipated days to the next annual meeting of shareholders. The Company will
credit the number of Restricted Share Units awarded for each Plan Year to the
Participant’s Account. If an Organic Change occurs, then the number of
Restricted Share Units to be awarded to Participants as an annual Award shall be
adjusted consistent with such Organic Change.
Record of Account. Solely for the purpose of measuring the amount of the
Company’s obligations to each Participant or his beneficiary(ies) under the
Plan, the Administrator will maintain a separate bookkeeping record, an Account,
for each Participant in the Plan that shall reflect the fair market value of the
Account.
Subject to the provisions of this Article III, on the date when the Restricted
Share Units to be credited to the Participant are allocated to his Account, the
Administrator will credit to a separate sub-account a number of hypothetical
Common Shares (and fractions thereof) having a Value equal to the Restricted
Share Units. For purposes of this Plan, the “Value” of a Common Share on a
particular day shall mean: (a) the last reported sale price of a Common Share on
the Nasdaq National Market System on the most recent previous trading day (or if
there was no trading in the Common Shares on that day, then on the next
preceding trading day in which there was trading in the Common Shares), or (b)
the mean between the high and low bid and ask price of a Common Share as
reported by the National Association of Securities Dealers on the most recent
previous trading day, or (c) the last reported sale price of a Common Share on
any stock exchange on which the Common Shares are listed on the most recent
previous trading day (or if there was no trading in the Common Shares on that
day, then on the next preceding trading day on which there was trading in the
Common Shares). By way of example and for illustration purposes only, if the
Payment Processing Date is December 31, the Value of a Common Share under option
(a) above is determined on December 30.
If any Organic Change shall occur, then the Participant’s Account shall be
adjusted so as to contain a Value equivalent to such shares of stock, securities
or assets (including cash) as would have been issued or payable with respect to
or in exchange for the number of Common Shares credited thereto immediately
before such Organic Change, if such Common Shares had been outstanding. An
“Organic Change” means the following: (a) a recapitalization, reorganization,
reclassification, consolidation, or merger of the Company, or any sale of all or
substantially all of the Company’s assets to another person or entity, or any
other transaction which is effected in such a way that holders of Common Shares
are entitled to receive (either directly or upon subsequent liquidation) other
stock, securities, or assets with respect to or in exchange for Common Shares;
or (b) a change in the Company’s





--------------------------------------------------------------------------------





outstanding Common Shares by reason of stock splits, stock dividends, or any
other increase or reduction of the number of outstanding Common Shares without
receiving consideration in the form of money, services, or property deemed
appropriate by the Board.
The Account of a Participant (as of the Dividend Payment Date), shall be
credited with such earnings (or losses) consisting solely of dividend equivalent
credits pursuant to this paragraph. Whenever a dividend or other distribution is
made with respect to the Common Shares, then the Account of a Participant (as of
the Dividend Payment Date) shall be credited, on the payment date for such
dividend or other distribution (the “Dividend Payment Date”), with a number of
additional Common Shares having a Value, as of the Dividend Payment Date, based
upon the number of Common Shares deemed to be held in the Participant’s Account
as of the record date for such dividend or other distribution (the “Dividend
Record Date”), if such Common Shares were outstanding. If such dividend or other
distribution is in the form of cash, the number of Common Shares so credited
shall be a number of Common Shares (and fractions thereof) having a Value, as of
the Dividend Payment Date, equal to the amount of cash that would have been
distributed with respect to the Common Shares deemed to be held in the
Participant’s Account as of the Dividend Record Date, if such Common Shares were
outstanding. If such dividend or other distribution is in the form of Common
Shares, the number of Common Shares so credited shall equal the number of such
Common Shares (and fractions thereof) that would have been distributed with
respect to the Common Shares deemed to be held in the Participant’s Account as
of the Dividend Record Date, if such Common Shares were outstanding. If such
dividend or other distribution is in the form of property other than cash or
Common Shares, the number of Common Shares so credited shall be a number of
Common Shares (and fractions thereof) having a Value, as of the Dividend Payment
Date, equal to the value of the property that would have been distributed with
respect to the Common Shares deemed to be held in the Participant’s Account as
of the Dividend Record Date, if such Common Shares were outstanding. The value
of such property shall be its fair market value as of the Dividend Payment Date,
determined by the Board based upon market trading if available and otherwise
based upon such factors as the Board deems appropriate.
Restricted Share Unit Agreement. Each Restricted Share Unit Award granted under
the Plan shall be evidenced by a Restricted Share Unit Agreement. The Agreement
shall be dated as of the date of the Award, shall be signed by an officer of the
Company authorized by the Board, and shall be signed by the Participant. The
Agreement shall describe the Restricted Share Unit Award and state that such
Restricted Share Units are subject to all the terms and provisions of the Plan.
At the time the Restricted Share Units are awarded, the Board may determine that
such Restricted Share Units shall be restricted as to transferability as
specified in the Agreement. The prospective Participant of an Award shall not
have any rights with respect to such Award, unless and until such Participant
has executed an agreement evidencing the Award and has delivered a fully
executed copy thereof to the Administrator, and has otherwise complied with the
applicable terms and conditions of such Award.
VESTING
Vesting. A Participant will be one hundred percent (100%) vested in amounts
credited to such Participant’s Account attributable to an Award upon the
completion of six (6) months of service as an Outside Director from the date of
the Award. Notwithstanding the foregoing, a Participant will be one hundred
percent (100%) vested in the total amount credited to such Participant’s Account
upon the Participant’s death or Disability.
DISTRIBUTION OF BENEFITS
Elections of Distribution and Form of Payment Options. For each Award, each
Participant shall elect a Distribution Option and a Form of Payment Option
applicable to that Award. The Distribution Option and the Form of Payment Option
elected by the Participant shall be set forth in the Agreement.
Changes to Distribution or Form of Payment Options. After initial election, each
Participant may thereafter change his Distribution Option or Form of Payment
Option election with respect to a particular Award. However, a participant my
not change a Distribution Option to one that would complete the distribution of
the Participant’s Account more quickly than the election in effect at the date
of the new election. Furthermore, any change with respect to a Distribution
Option or Form of Payment Option cannot be effective until at least twelve (12)
months after such election and a change in Distribution Option must delay such
distribution for at least five (5) years beyond the initial distribution date.
If a Distribution Option or Form of Payment Option election is changed, and
distribution is triggered before twelve (12) months have elapsed from the change
of such election, the distribution will be made in accordance with the
Distribution Option or Form of Payment Option election, as the case may be, in
effect prior to the change.
Payment of Benefits. A Participant shall receive payment of vested amounts
credited to his Account upon his termination from membership on the Board. In
addition, a Participant may receive payment of amounts credited to his Account
upon the occurrence of an “unforeseeable emergency,” as further described in
Section 5.4.





--------------------------------------------------------------------------------





Payment Upon Termination other than Death or Disability. Except in the case of
termination from membership on the Board due to death or Disability, a
Participant will receive payment of the amounts credited to his Account in the
Form of Payment Option elected by the Participant as follows:
If the immediate single lump sum Distribution Option is elected by the
Participant, then payment shall be made on the first Payment Processing Date to
occur at least six (6) months after the date of such Participant’s termination
from membership on the Board.
If the annual installment Distribution Option is elected by the Participant,
then payments shall commence on the first Payment Processing Date to occur after
the date of such Participant’s termination from membership on the Board, with
subsequent annual installment payments to occur on the same Payment Processing
Date each year thereafter until the Participant’s Account has been distributed
in full. The amount of the annual installment payments shall be equal to the
amount necessary to fully distribute the Participant’s Account as an annual
benefit over the Distribution Option period elected, consistent with the
following methodology: the amount payable on the applicable close of the Payment
Processing Date shall equal the value of the Participant’s Account as of the
Payment Processing Date, multiplied by a fraction, the numerator of which is one
(1) and the denominator of which is the number of annual installments remaining
in the Distribution Option period elected by the Participant. For example,
assuming a ten (10) year Distribution Option period applies, the amount paid on
each of the applicable Payment Processing Dates would represent the value of the
Participant’s Account of the close of the Payment Processing Date times the
following factors: Year 1 = 10% (1/10); Year 2 = 11.11% (1/9); Year 3 = 12.5%
1/8); Year 4 = 14.29% (1/7); Year 5 = 16.66% (1/6); Year 6 = 20% (1/5); Year 7 =
25% (1/4); Year 8 = 33.33% (1/3); Year 9 = 50% (1/2); Year 10 = 100% (1/1).
Payment upon Death. In the event of the death of a Participant prior to the
commencement of the distribution of payments under the Plan, such benefits shall
be paid to the Beneficiary or Beneficiaries designated by the Participant in
accordance with the Distribution Option in effect for such Participant as of
such Participant’s date of death, payable on, or beginning with, the first
Payment Processing Date to occur after the date of the Participant’s death. In
the event of the death of the Participant while receiving payments of benefits
under the Plan, the Beneficiary or Beneficiaries designated by the Participant
shall be paid the remaining payments due under the Plan in accordance with the
Distribution Option in effect for such Participant as of such Participant’s date
of death, payable on, or beginning with, the first Payment Processing Date to
occur after the date of the Participant’s death.
Payment upon Disability. If the Administrative Committee makes a determination
that a Participant has suffered a Disability, either before or after such
Participant has terminated his membership on the Board, then such Participant
shall receive payment of the full amount in his Account in an immediate single
lump sum, regardless of the Distribution Option elected by such Participant,
payable on the first Payment Processing Date to occur after the date the
Administrative Committee makes its determination that such Participant has
suffered a Disability.
Withdrawals for Unforeseeable Emergency. Upon the occurrence of an unforeseeable
emergency, a Participant shall be eligible to receive payment of the amount
necessary to satisfy such emergency plus any amount necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent such liquidation would not itself cause
severe financial hardship). The amount determined to be properly distributable
under this section and applicable regulations under Code Section 409A shall be
payable in a single lump sum only. For the purposes of this section, the term
“unforeseeable emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent of the Participant (as defined in Code Section 152(a));
loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. It shall be the responsibility of the
Participant seeking to make a withdrawal under this section to demonstrate to
the Administrator that an unforeseeable emergency has occurred and to document
the amount properly distributable hereunder.
Value of Payments. The amount of the payment to be made to a Participant on any
Payment Processing Date shall be equal to the following:
Restricted Share Units Payable in Cash. If a Participant has elected the cash
Form of Payment Option, the amount of cash payable to the Participant shall be
equal to the Value of a Common Share as of the close of the Payment Processing
Date multiplied by the number of Restricted Share Units to which payment is due
on that Payment Processing Date.





--------------------------------------------------------------------------------





Restricted Share Units Payable in Common Shares. If a Participant has elected
the Common Share Form of Payment Option, the number of Common Shares to be
issued to the Participant shall be equal to the number of Restricted Share Units
to which payment is due on that Payment Processing Date.
Notice of Intention to Retire or Terminate Board Membership. To the extent
practicable, a Participant shall provide the Company with advance notice of his
intention to retire or terminate his Board membership and receive benefits
hereunder in accordance with uniform procedures established by the
Administrator.
Annual Installment Payments Treated Separately. For purposes of benefit payment
elections, each annual installment payment shall be treated as a separate
payment.
PLAN ADMINISTRATION
Administration. The Plan shall be administered by the Administrative Committee,
or its designee, as an unfunded, deferred compensation plan that is not intended
to meet the qualification requirements of Code Section 401.
Administrative Committee. The Administrative Committee, or its designee, will
operate and administer the Plan and shall have all powers necessary to
accomplish that purpose, including, but not limited to, the discretionary
authority to interpret the Plan, the discretionary authority to determine all
questions relating to the rights and status of Participants, and the
discretionary authority to make such rules and regulations for the
administration of the Plan as are not inconsistent with the terms and provisions
hereof or applicable law, as well as such other authority and powers relating to
the administration of the Plan, except such as are reserved by the Plan to the
Board. All decisions made by the Administrative Committee shall be final.
Without limiting the powers set forth herein, the Administrative Committee shall
have the power: (a) to change or waive any requirements of the Plan to conform
with the law or to meet special circumstances not anticipated or covered in the
Plan; (b) to determine the times and places for holding meetings of the
Administrative Committee and the notice to be given of such meetings; (c) to
employ such agents and assistants, such counsel (who may be counsel to the
Company), and such clerical and other services as the Administrative Committee
may require in carrying out the provisions of the Plan; and (d) to authorize one
or more of their number or any agent to execute or deliver any instrument on
behalf of the Administrative Committee. The Administrative Committee shall also
have the power to decrease or increase the number of Restricted Share Units to
be awarded to Plan Participants as annual Awards described in Section 3.1
without further shareholder approval if, within the Administrative Committee’s
discretion, such a decrease or increase is warranted to maintain director
compensation at an appropriate level; provided that no annual Award described in
Section 3.1 shall be greater than 10,000 Restricted Share Units. If an Organic
Change occurs, then the minimum and maximum number of Restricted Share Units to
be awarded to Participants as annual Awards shall be adjusted consistent with
such Organize Change.
The members of the Administrative Committee and the Company and its officers and
directors, shall be entitled to rely upon all valuations, certificates and
reports furnished by any funding agent or service provider, upon all
certificates and reports made by an accountant, and upon all opinions given by
any legal counsel selected or approved by the Administrative Committee, and the
members of the Administrative Committee and the Company and its officers and
directors shall, except as otherwise provided by law, be fully protected in
respect of any action taken or suffered by them in good faith in reliance upon
any such valuations, certificates, reports, opinions or other advice of a
funding agent, service provider, accountant or counsel.
Statement of Participant’s Account. The Administrator shall, as soon as
practicable after the end of each Plan Year, provide to each Participant a
statement setting forth the Account of such Participant under Section 3.2 as of
the end of such Plan Year. Such statement shall be deemed to have been accepted
as correct unless written notice to the contrary is received by the
Administrator within thirty (30) days after providing such statement to the
Participant. Account statements may be provided more often than annually in the
discretion of the Administrator.
Filing Claims. Any Participant, Beneficiary or other individual (hereinafter a
“Claimant”) entitled to benefits under the Plan, or otherwise eligible to
participate herein, shall be required to make a claim with the Administrative
Committee (or its designee) requesting payment or distribution of such Plan
benefits (or written confirmation of Plan eligibility, as the case may be), on
such form or in such manner as the Administrator shall prescribe. Unless and
until a Claimant makes proper application for benefits in accordance with the
rules and procedures established by the Administrator, such Claimant shall have
no right to receive any distribution from or under the Plan.









--------------------------------------------------------------------------------





AMENDMENT AND TERMINATION
Amendment. The Board reserves the right, in its sole discretion, to amend,
modify or alter any or all of the provisions of the Plan at any time and from
time to time without the consent of any Participant; provided, however, that no
amendment shall operate retroactively so as to affect adversely any rights to
which a Participant may be entitled under the provisions of the Plan as in
effect prior to such action. Furthermore, no such amendments, modifications or
alterations shall be made without the approval of the Company’s shareholders to
the extent such approval is required by applicable law, regulation or Nasdaq or
stock exchange rule.
Termination. The Company reserves, in its sole discretion, the right to suspend,
discontinue or terminate the Plan at any time in whole or in part; provided,
however, that a suspension, discontinuance or termination of the Plan shall not:
(a) accelerate the obligation to make payments to any person not otherwise
currently entitled to payments under the Plan, unless otherwise specifically so
determined by the Company and permitted by applicable law, (b) relieve the
Company of its obligations to make payments to any person then entitled to
payments under the Plan, or (c) reduce any existing Account balance. Unless
previously terminated by the Board, the Plan shall terminate on May 31, 2026.
MISCELLANEOUS PROVISIONS
Facility of Payments. Whenever, in the opinion of the Administrative Committee,
a person entitled to receive any payment, or installment thereof, is under a
legal disability or is unable to manage his financial affairs, the
Administrative Committee shall have the discretionary authority to direct
payments to such person’s legal representative or to a relative or friend of
such person for his benefit; alternatively, the Administrative Committee may in
its discretion apply the payment for the benefit of such person in such manner
as the Administrative Committee deems advisable. Any such payment or application
of benefits made in good faith in accordance with the provisions of this Section
shall be a complete discharge of any liability of the Administrative Committee
(including the Administrator), the Company and the Board with respect to such
payment or application of benefits.
Funding. All benefits under the Plan are unfunded and the Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets in order to assure the payment of any amounts under the
Plan; provided, however, that in order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund. The right of
a Participant or his Beneficiary to receive a distribution hereunder shall be an
unsecured claim against the general assets of the Company, and neither the
Participant nor his Beneficiary shall have any rights in or against any amounts
credited under the Plan or any other specific assets of the Company. All amounts
credited under the Plan to the benefit of a Participant shall constitute general
assets of the Company and may be disposed of by the Company at such time and for
such purposes as it may deem appropriate.
Anti-Assignment. No right or benefit under the Plan shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance or charge; and
any attempt to anticipate, alienate, sell, assign, pledge, encumber or charge
the same shall be void. No right or benefit shall be liable for or subject to
the debts, contracts, liabilities, or torts of the person entitled to such
benefits. If a Participant, a Participant’s spouse, or any Beneficiary should
become bankrupt or attempt to anticipate, alienate, sell, assign, pledge,
encumber or charge any right to benefits under the Plan, then those rights, in
the discretion of the Administrative Committee, shall cease. In this case, the
Administrative Committee may hold or apply the benefits at issue or any part
thereof for the benefit of the Participant, the Participant’s spouse, or
Beneficiary in such manner as the Administrative Committee may deem proper.
Unclaimed Interests. If the Administrator shall at any time be unable to make
distribution or payment of benefits hereunder to a Participant or any
Beneficiary of a Participant by reason of the fact that his whereabouts are
unknown, the Administrative Committee shall so certify, and thereafter the
Administrator shall make a reasonable attempt to locate such missing person. If
such person continues missing for a period of three (3) years following such
certification, the interest of such Participant in the Plan shall, in the
discretion of the Administrative Committee, be distributed to the Beneficiary of
such missing person.
References to Code, Statutes and Regulations. Any and all references in the Plan
to any provision of the Code, or any other statute, law, regulation, ruling or
order shall be deemed to refer also to any successor statute, law, regulation,
ruling or order.
Liability. The Company, and its directors, officers and employees, shall be free
from liability, joint or several, for personal acts, omissions, and conduct, and
for the acts, omissions and conduct of duly constituted agents, in the
administration of the Plan.
Governing Law; Severability. The Plan shall be construed according to the laws
of the State of Ohio, including choice of law provisions, and all provisions
hereof shall be administered according to the laws of that State, except to the
extent preempted by federal law. A final judgment in any action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. In the event that any one or
more of the provisions of the Plan shall





--------------------------------------------------------------------------------





for any reason be held to be invalid, illegal, or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
of the Plan, but the Plan shall be construed as if such invalid, illegal, or
unenforceable provisions had never been contained herein, and there shall be
deemed substituted such other provision as will most nearly accomplish the
intent of the parties to the extent permitted by applicable law.
Taxes. The Company shall be entitled to withhold any taxes from any distribution
hereunder or from other compensation then payable, as it believes necessary,
appropriate, or required under relevant law.
Effective Date. This Plan shall be effective upon approval by the shareholders
of the Company (the “Effective Date”). This Plan shall be submitted to the
shareholders of the Company for approval at the Company’s 2016 annual meeting of
shareholders, anticipated to be held May 6, 2016.





